DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         JENNIFER VAMPER,
                             Appellant,

                                    v.

                   PUBLIX SUPERMARKETS, INC.
                            Appellee.

                              No. 4D20-2584

                          [December 2, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Gerald Joseph Curley, Judge; L.T. Case No.
502018CA015478.

   Carlos A. Bodden of Bodden & Bennett Law Group, Boynton Beach,
and Andrew A. Harris and Grace Mackey Streicher of Harris Appeals, P.A.,
Palm Beach Gardens, for appellant.

   Edward G. Guedes and Richard Rosengarten of Weiss Serota Helfman
Cole & Bierman, P.L., Coral Gables, for appellee.

PER CURIAM.

  Affirmed.

GROSS, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.